t c memo united_states tax_court anthony b and jill serfustini petitioners v commissioner of internal revenue respondent docket no filed date anthony b serfustini pro_se timothy s sinnott for respondent memorandum opinion couvillion special_trial_judge in separate notices of deficiency respondent determined that petitioners were liable for the following additions to tax for the years and ' unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax_year sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure ---- percent of the interest due on dollar_figure x percent of the interest due on dollar_figure the issues for decision are whether for and petitioners are liable for the additions to tax under sec_6653 and for negligence and whether for petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax the issues in this case relate to the participation of anthony b serfustini petitioner as a limited_partner in a partnership known as blythe jojoba ii research ltd blythe ii or the partnership petitioners have attempted to place at issue in this case the underlying deficiencies attributable to partnership losses they claimed during the years at issue as described hereafter the deficiencies determined by respondent in connection with blythe ii are partnership-level adjustments sec_6231 that were upheld by this court in the case of utah jojoba i research v commissioner tcmemo_1998_6 this court has repeatedly held that it lacks jurisdiction in a partner- level proceeding involving nonpartnership_items which is the case herein to redetermine a deficiency or any portion thereof attributable to the tax treatment of a partnership_item e g 93_tc_730 87_tc_783 see also 96_tc_707 95_tc_193 palmer v commissioner tcmemo_1992_ affd 4_f3d_1000 11th cir english v commissioner tcmemo_1990_662 petitioners also contend that the issuance of the notices of deficiency in this case was barred by the statute_of_limitations continued some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was henderson nevada continued on assessment and that respondent failed to notify them timely of the partnership-level proceeding generally the commissioner is reguired to assess a tax within years after the taxpayer's return is filed sec_6501 in the case of a tax attributable to partnership items however sec sets forth special rules to extend the period of limitations prescribed by sec_6501 sec_6501 sec a provides that the period for assessing income_tax attributable to a partnership_item or affected_item which includes the additions to tax determined by respondent in the instant case sec_301 a -1t d temporary proced admin regs fed reg date for a partnership taxable_year shall not expire before years after the later of the date the partnership return for such year was filed or the last day for filing such return for such year without regard to extensions sec d provides that the mailing of a notice of final_partnership_administrative_adjustment suspends the running of the 3-year limitations_period for the period during which an action may be brought under sec_6226 and if an action is brought until the decision of the court has become final and for year thereafter the record in this case reflects and the court so finds that a notice of final_partnership_administrative_adjustment for blythe ii for each year at issue was mailed to the tax_matters_partner of blythe ii on date and that copies of the same were mailed to petitioners' last_known_address on date the stipulation of facts includes a copy of the decision entered regarding blythe ii which is dated date under sec d the running of the 3-year period of limitations for assessing a deficiency attributable to a or partnership_item was suspended for year after the date the decision entered on date became final the decision became final no earlier than date days after it was entered sec_7481 the notices of deficiency in this proceeding were issued to petitioners on date consequently the notices of deficiency relating to the affected items the additions to tax were issued timely petitioner is an orthopedic surgeon who has practiced in the las vegas nevada area since through a physician friend with whom petitioner had been a medical resident in salt lake city utah petitioner became acquainted with a financial adviser named gary sheets mr sheets during mr sheets approached petitioner about investing in blythe ii which was being promoted as an agricultural research_and_development partnership mr sheets provided petitioner with a fairly voluminous private_placement memorandum the offering which described the proposed investment in and the activities to be conducted through blythe ii petitioner admittedly did not read the document instead petitioner passed along the offering to his accountant jack meyers mr meyers who routinely prepared petitioners’ federal_income_tax returns after perusing the offering mr meyers advised petitioner that the blythe ii investment did not appear to be any type of scam petitioner also visited the women's cosmetics aisle ina local supermarket where he confirmed as the court understands his testimony that a few women's cosmetic products did contain some derivative of the jojoba plant according to the offering some hair oils shampoos and soap already contained a derivative of the jojoba plant and one of the potential new uses for an oil the private_placement memorandum consisted of some pages plus exhibits and a table of contents derivative of the plant was an ingredient in face creams and sunscreens petitioner did not consult an attorney or any independent expert in agriculture or jojoba plants regarding whether jojoba oil or any other jojoba derivative had a potentially lucrative commercial market petitioners nevertheless invested in blythe ii on their joint federal_income_tax return petitioners reported wages of dollar_figure from petitioner's medical practice interest_income of dollar_figure taxable dividend income of dollar_figure and capital_gains of dollar_figure petitioners reported total net losses from two separate partnerships of dollar_figure for of which dollar_figure was the loss from blythe ii thus petitioners reported total income of dollar_figure and a total_tax liability of dollar_figure on their joint federal_income_tax return petitioners reported wages of dollar_figure from petitioner's medical practice interest_income of dollar_figure taxable dividend income of dollar_figure and capital_gains of dollar_figure petitioners reported total net ‘ the other dollar_figure partnership loss was in connection with arrowhead village a real_estate partnership promoted by mr sheets during date petitioners filed an amended_return for reporting a decrease in adjusted_gross_income of dollar_figure due to an additional dollar_figure loss in connection with the aforementioned arrowhead village partnership on the amended_return petitioners reported a total_tax liability of dollar_figure losses from two partnerships and two rental properties totaling dollar_figure of which dollar_figure represented the loss from blythe ii thus petitioners reported an adjusted_gross_income of dollar_figure and a total_tax liability of dollar_figure blythe ii was audited by the internal_revenue_service anda notice of final_partnership_administrative_adjustment was issued to the partnership the partnership initiated a tefra proceeding in this court and a decision was entered in utah jojoba i research v commissioner tcmemo_1998_6 which involved a similar jojoba investment program ’ in the decided case this court held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding respondent's disallowance of research_and_experimental_expenditures the court found that the agreements between the partnerships and the proposed research_and_development contractor u s agri research development corp the remainder of the loss consisted of dollar_figure from arrowhead village partnership dollar_figure from the rental of a condominium and dollar_figure from the rental of a mercedes automobile the tax_matters_partner of blythe ii signed a stipulation to be bound by the outcome of utah jojoba i research v commissioner tcmemo_1998_6 bighteen docketed cases were bound by stipulation by the outcome of utah jojoba i research v commissioner supra u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id as a result of blythe ii's tefra proceeding petitioners were assessed tax deficiencies of dollar_figure for and dollar_figure for plus interest subsequently respondent issued notices of deficiency to petitioners for and for affected items determining that petitioners are liable for the additions to tax for negligence under sec_6653 and anda substantial_understatement of tax under sec_6661 for these additions to tax are the subject of the instant case the first issue is whether petitioners are liable for the additions to tax for negligence under sec_6653 and for both years at issue sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent’s determinations in a notice_of_deficiency are presumed correct and petitioners must establish otherwise rule a 290_us_111 cf sec_7491 respondent determined that petitioners’ underpayments were due to negligence petitioners therefore have the burden of proving they were not negligent in deducting their share of the partnership’s losses see 64_tc_651 affd 566_f2d_2 6th cir 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 10th cir negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see anderson v commissioner the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which places the burden of production on the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioners do not contend nor is there evidence that their examination commenced after date or that sec_7491 is applicable in this case f 3d pincite 85_tc_934 glassley v commissioner tcmemo_1996_206 the focus of inquiry is the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment see 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner supra turner v commissioner tcmemo_1995_363 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction sacks v commissioner f 3d 9th cir affg tcmemo_1994_217 see greene v commissioner supra a taxpayer may avoid liability for negligence penalties under some circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id for reliance on professional advice to relieve a taxpayer from the negligence addition_to_tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id -- - the facts pertinent to the instant case relating to the structure formation and operation of blythe ii are as discussed in utah jojoba i research v commissioner tcmemo_1998_6 with the exception of a few specific dates and dollar amounts blythe ii was organized in date as a limited_partnership for the described purpose of conducting research_and_development r d involving the jojoba plant the offering dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit bach unit required a cash downpayment of dollar_figure and a non- interest-bearing promissory note in the principal_amount of dollar_figure payable in annual installments with an acceleration provision in the event of default the offering was limited to investors with a net_worth exclusive of home furnishings and automobiles of dollar_figure or investors whose net_worth was dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income equal to dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to a federal_income_tax rate of percent petitioners’ investment was for four limited_partnership units which required an initial down payment of dollar_figure and execution of a promissory note for dollar_figure petitioners were to make payments of dollar_figure each year from through dollar_figure per year from through and a final payment of dollar_figure in on the promissory note it is not clear from the record whether petitioners made all the payments provided for in the promissory note the offering identified william kellen mr kellen as the general_partner and u s agri as the contractor for the r d program under an r d agreement additionally a license agreement between blythe ii and u s agri granted u s agri the exclusive right to use technology developed for blythe ii for years in exchange for a royalty of percent of all products produced the offering included copies of both the r d agreement and the license agreement ' the r d agreement was executed concurrently with the license agreement according to its terms the r d agreement expired upon the partnership's execution of the license agreement since the two were executed concurrently amounts paid to u s agri by the partnership were not paid pursuant to a valid r d agreement but in the instant case the blythe ii offering is included in evidence as a stipulated exhibit however the stipulated exhibit contains an incomplete copy of the r d agreement that was attached to the original offering to the extent that relevant facts are omitted because of the incomplete copy of the r d agreement or other incomplete pieces of evidence in the instant case the court will rely on findings_of_fact in utah jojoba i research v commissioner tcmemo_1998_6 to which the partners of blythe ii agreed to be bound it is petitioners’ burden to establish the context in which their deductions were taken rule a 290_us_111 58_tc_757 were passive investments in a farming venture under which the investors' return if any was to be in the form of royalties pursuant to the licensing agreement thus as this court held in utah jojoba i research v commissioner supra the partnership was never engaged in research or experimentation either directly or indirectly moreover this court found in utah jojoba i research v commissioner that u s agri's attempts to farm jojoba commercially did not constitute r d thereby concluding that the r d agreement was designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through large up-front deductions for expenditures that were actually capital contributions the court concluded further that the partnership was not involved ina trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri petitioners contend that their investment in blythe ii was motivated solely by the potential to earn a profit petitioners contend further that their reliance on the advice of their accountant mr meyers should absolve them of liability for the negligence_penalty in this case petitioners also argue that taking into account their experience and the nature of the investment in blythe ii they exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances for the reasons set forth below the court disagrees with petitioners’ contentions first the principal flaw in the structure of blythe ii was evident from the face of the very documents included in the offering a reading of the r d agreement and the licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement's canceling out the r d agreement however petitioners never consulted an attorney in connection with this investment nor did they read the offering themselves secondly in making their investment in blythe ii petitioners relied on the advice of their accountant mr meyers mr sheets who was a promoter for the partnership and petitioner's brief visit to a local supermarket to determine whether any women's beauty products actually contained jojoba plant derivatives at the time of trial mr meyers was deceased therefore the details in this record surrounding his advice to petitioners about blythe ii are scant petitioner provided mr meyers with a copy of the offering and asked mr meyers to review the same and advise petitioners whether or not to invest in blythe ii mr meyers advised petitioner that blythe ii looked okay to him and that the promoters in petitioner's words were not trying to pull any funny stuff petitioner admitted that he sought mr meyers' advice only with respect to the tax aspects of the investment the record is devoid of any evidence to show that mr meyers gave petitioners a written opinion about the investment or that he conducted any independent research or consulted any type of agricultural or jojoba plant expert about the investment the record in this case indicates that mr meyers relied solely on the representations made in the offering in rendering his advice to petitioners moreover the record lacks evidence to show whether mr meyers had any previous experience with the deductibility of research_and_development expenses at the time he advised petitioners about blythe ii these types of expenses would have allowed petitioners certain tax benefits above and beyond what would have been provided by an ordinary business deduction there is no evidence in the record to suggest that mr meyers conducted any independent investigation to determine whether the specific r d proposed to be conducted by or on behalf of the -- - partnership would have qualified for deductions under sec_174 the court finds it notable that mr meyers had no educational background or experience in agricultural pursuits in general or jojoba plants in particular at trial petitioner suggested that mr meyers had a major client who commercially produced alfalfa plants and that this should have in some way granted mr meyers specialized knowledge in the area of agricultural investments when questioned by the court about the similarities between jojoba plants and alfalfa plants petitioner responded the principles are the same it's a product that grows in the ground and you plant it you harvest it you worry about the logistics of feed of fertilizer of labor costs petitioner made such assertions while nevertheless admitting his knowledge that the important byproducts of alfalfa plants differ from the important jojoba byproducts touted in the blythe il offering additionally with all due respect to petitioner the court feels certain that such a generalized analysis of the agriculture business is not a reasonable or sufficient basis for assessing the commercial prospects of growing jojoba plants there is no evidence in the record to suggest that petitioners ever questioned mr meyers about the facts and or legal analysis upon which he based his recommendations further the record is devoid of any evidence that petitioners asked mr -- - meyers to explain the blythe ii investment to them which would seem particularly important given the fact that petitioners opted to not read the offering the facts in this case are similar to those in glassley v commissioner tcmemo_1996_206 in which this court found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance similarly petitioners acted on their enthusiasm for the potential uses of jojoba and acted with knowledge of the tax benefits of making the investment what little evidence this record contains about the nature of the advice given by mr meyers suggests that such advice was highly generalized and based primarily on a mere cursory review of the offering rather than on independent knowledge research or analysis petitioners failed to show that mr meyers had the expertise and knowledge of the pertinent facts to provide informed advice on the investment in blythe ii see freytag v commissioner t c pincite accordingly petitioners failed to establish that their reliance on the advice of mr meyers was reasonable or in good_faith see glassley v commissioner supra the court next examines petitioners' reliance on the advice of mr sheets mr sheets had no background or expertise in agriculture or jojoba plants in fact the only other investment recommended to petitioners by mr sheets had been a real_estate investment also because mr sheets was a salesperson for this investment he had a personal profit_motive and thus a conflict of interest in advising petitioners to purchase the limited_partnership interests the advice petitioners allegedly received from mr sheets fails as a defense to negligence because of his lack of competence to give such advice and the clear presence of a conflict of interest see 91_tc_524 petitioners' reliance on the advice of mr sheets was unreasonable under the circumstances outside of mr meyers and mr sheets petitioner's sole inquiry into the viability of this partnership's operations consisted of a visit to the cosmetics department of a local supermarket to determine whether in fact any women's beauty products actually contained extracts from the jojoba plant petitioner was apparently satisfied by his discovery that some women's beauty products did contain jojoba derivatives and he made no further investigation the court finds it notable that the offering listed at least potential uses of jojoba nuts only one of which was in certain cosmetics yet petitioner chose to explore only one of those potential uses by visiting the -- - supermarket some other potential uses listed in the offering were various lubricants for high-speed or high-temperature machinery pharmaceuticals cooking oils disinfectants polishing waxes corrosion inhibitors candles animal feed supplements and fertilizer being a physician it seems logical that petitioner would have had some access to information about the use of jojoba in the pharmaceutical arena however petitioner failed to pursue this possibility petitioners’ failure to investigate any of the other enumerated potential uses of jojoba plants was unreasonable under the circumstances petitioners had no legal or agricultural background or training yet they consulted no source of such information before agreeing to invest more than dollar_figure in blythe ii at a minimum petitioners could have contacted an attorney to review the offering provide legal advice surrounding the partnership and explain the legal ramifications of the licensing agreement's canceling out the r d agreement a reasonable and ordinarily prudent investor under the circumstances would have consulted an attorney also petitioners could have taken the simple step of contacting the agricultural department of a nearby college or university or going to another reliable source to inquire about as stated previously it is unclear from the record whether petitioners completed the payments provided for in the promissory note however at the very least they paid dollar_figure and legally committed themselves to pay the remaining dollar_figure the r d of jojoba plants and their potential commercial usage if any again a reasonable and ordinarily prudent investor would have at least attempted to make this type of inquiry under the circumstances petitioners were not naive investors and should have recognized the need for independent professional advice see 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir glassley v commissioner supra in fact the offering cautioned that prospective investors should not construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice and urged investors to consult their own counsel as to all matters concerning this investment the offering was replete with statements including the cover page statement that this offering involves a high degree of risk warning of tax risks involved with the investment and the highly speculative nature of the commercial viability of the jojoba plant the offering contained inconsistent information such as the statement on page te in utah jojoba i research v commissioner tcmemo_1998_6 the court noted that there were experimental jojoba plantations located at the university of california at riverside california of which the general_partner of blythe ii mr kellen was aware - - that the general_partner has limited experience in dealing in jojoba beans and is mainly relying on the r d contractor to develop technology and plant cultivars over the term of the r d agreement contrasted with the statement on page that the general_partner pioneered the development of the blythe airport as an alfalfa ranch and jojoba farming in desert center and was familiar with the development of jojoba citrus vineyards alfalfa and asparagus such inconsistencies should have raised a healthy suspicion in the mind of a reasonable and ordinarily prudent investor even one lacking any legal tax or agricultural background however petitioner testified that before committing to invest some dollar_figure in blythe ii he did not even bother to read the offering nor did he make an effort to have the investment explained to him moreover petitioners failed to monitor the progress of their investment after purchasing the limited_partnership interests the court is mindful that the court_of_appeals for the ninth circuit ninth circuit the court to which an appeal in this case would lie has held that experience and involvement of the general_partner and the lack of warning signs could reasonably lead investors to believe they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 see 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in its holding --- - the ninth circuit explained that the supreme court's decision in 416_us_500 left unclear the extent to which research must be in connection with a trade_or_business for purposes of qualifying for an immediate deduction under sec_174 however in the instant case the partnership was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly additionally the experience in jojoba research_and_development of the general_partner of blythe ii mr kellen was guestionable at best as evidenced by conflicting statements in the offering also it is apparent from the evidence presented in this case that mr kellen had minimal involvement in the partnership petitioners are precluded from relying upon a lack of warning as a defense to negligence when there is no evidence that a reasonable investigation was ever made and the offering materials contained many warnings of the tax risks associated with the investment on this record the court finds that petitioners did not exercise the due care of reasonable and ordinarily prudent persons under the circumstances consequently the court holds that petitioners are liable for the negligence additions to tax under sec_6653 and for each of the years at issue respondent is sustained on this issue -- - the second issue is whether petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable toa substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper sec_6661 c ii second disclosure whether or not adequate will not reduce the amount of the understatement sec_6661 b c i - - substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs petitioners have failed to present evidence to show that substantial_authority existed for the tax treatment of the blythe ii loss on their return adequate_disclosure of the tax treatment of a particular item may be made either in a statement attached to the return or on the return itself if it 1s in accordance with the requirements of revproc_83_21 1983_1_cb_680 sec_1 b and c income_tax regs the record indicates that petitioners did not attach a statement to their return disclosing the specific facts surrounding their blythe ii loss deduction revproc_83_21 supra applicable to tax returns filed in lists information that would be deemed sufficient disclosure if listed on the return itself without the necessity of attaching an additional statement to the return however none of the specific tax items referenced in revproc_83_21 supra are relevant to the instant case if disclosure is not made in compliance with the regulations or the revenue_procedure disclosure on the return may still be adequate if sufficient information is provided to enable the commissioner to identify the potential controversy involved schirmer v commissioner 89_tc_277 the mere claiming of the loss -- - however without further explanation was not sufficient to alert respondent to the controversial sec_174 deduction of which the partnership loss consisted petitioners have failed to present evidence to show that the relevant facts pertaining to their blythe ii loss deduction were adequately disclosed on their return ’ finally sec_6661 provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith this court reviews for abuse_of_discretion the secretary's failure to waive the addition_to_tax for abuse_of_discretion 110_tc_189 petitioners argue that they acted in good_faith and reasonably relied upon the advice of mr meyers in claiming the relevant loss however nothing in the record indicates that petitioners requested a waiver for good_faith and reasonable_cause under sec_6661 in the absence of such a request this court cannot review respondent's determination for an abuse_of_discretion id in any event petitioners have not shown that they met the tests of reasonable_cause and good_faith petitioners have failed to prove that they had substantial_authority for their treatment of the partnership loss and that as noted earlier even if an adequate_disclosure had been made on the return such a disclosure would not reduce the amount of the understatement attributable to a tax_shelter_item - - they adequately disclosed the relevant facts of that treatment the understatement upon which the addition_to_tax was imposed was dollar_figure the understatement is substantial because it exceeds the greater of dollar_figure or percent of the amount required to be shown on the return on this record the court holds that petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for respondent is sustained on this issue finally to the extent the court has failed to address an argument of petitioners herein the court concludes the argument 1s without merit decision will be entered for respondent im the amount required to be shown on the return was dollar_figure percent of which equals dollar_figure
